DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Characerizing the Reconfiguration Latency of Image Sensor Resolution on Android Devices” Jinhan Hu, Jianan Yang, Vraj Delhivala, Robert LiKamWa, February 12-13, 2018 herein after referenced as Hu.

Regarding claim 7, Hu discloses 
A mobile computing device (Google LG Nexus 5X; page 82, left column), comprising:
a memory to store instructions (A memory storing instructions is inherently included in the Google LG Nexus 5X as this is required for the operating system.);
a processor to execute instructions stored within the memory (The Google LG Nexus 5X inherently has a processor which execute the instructions to run the operating system.)
an image device (A camera of the Google LG Nexus 5X) having an image sensor (12Mp Sony IMX377; page 83, second to last paragraph) embedded therein;
wherein the instructions cause the mobile device to perform operations including:
opening image device circuitry having the image sensor hardware embedded therein (Resolution is set at two different times in fig. 4.  The image device circuitry having the image sensor hardware embedded therein must be “opened” in order for this to take place.); 
setting the image sensor to a first sensor format (Processing of capture results occurs just prior to the first resolution setting operation in fig. 4.  The resolution must be set to a sensor format in order to output capture results.  This first resolution is the first sensor format.);
requesting and mapping buffers for a vision data stream from the image sensor in accordance with the first sensor format (In order to process images as shown by the blue diagonally hatched boxes in fig. 4, buffers must be requested and mapped.); 
streaming the vision data stream from the image sensor in accordance with the first sensor format (The first captured image data is sequentially processed as shown by the blue diagonally hatched boxes in fig. 4.); 
receiving a resolution reconfiguration request to change the image sensor from the first sensor format to a second sensor format (A set resolution command is provided shortly after the first capture result is processed in fig. 4.); and 
performing a parallel reconfiguration of the image sensor, wherein the image device continues to process the vision data stream from the image sensor in accordance with the first sensor format (Blue diagonally hatched boxes in fig. 4) in parallel with the image device resetting the image sensor to the second sensor format (Red checkered box in fig. 4).

Regarding claim 13, Hu discloses 
Non-transitory computer readable storage media having instructions stored thereupon (A memory storing instructions is inherently included in the Google LG Nexus 5X as this is required for the operating system.) that, when executed by a processor of a image device, the instructions cause the image device to perform operations including (The Google LG Nexus 5X inherently has a processor which execute the instructions to run the operating system.):
opening image device having an image sensor embedded therein (Resolution is set at two different times in fig. 4.  The image device circuitry having the image sensor hardware embedded therein must be “opened” in order for this to take place.); 
setting the image sensor to a first sensor format (Processing of capture results occurs just prior to the first resolution setting operation in fig. 4.  The resolution must be set to a sensor format in order to output capture results.  This first resolution is the first sensor format.);
requesting and mapping buffers for a vision data stream from the image sensor in accordance with the first sensor format (In order to process images as shown by the blue diagonally hatched boxes in fig. 4, buffers must be requested and mapped.); 
streaming the vision data stream from the image sensor in accordance with the first sensor format (The first captured image data is sequentially processed as shown by the blue diagonally hatched boxes in fig. 4.); 
receiving a resolution reconfiguration request to change the image sensor from the first sensor format to a second sensor format (A set resolution command is provided shortly after the first capture result is processed in fig. 4.); and 
performing a parallel reconfiguration of the image sensor, wherein the image device continues to process the vision data stream from the image sensor in accordance with the first sensor format (Blue diagonally hatched boxes in fig. 4) in parallel with the image device resetting the image sensor to the second sensor format (Red checkered box in fig. 4).

Allowable Subject Matter
Claims 1-6 are allowed.

Regarding claim 1, Hu fails to disclose that no frames are dropped in the method disclosed in fig. 4.  Specifically, fig. 4 of Hu shows that frame-to-frame latency is still 33ms which would mean that a single frame is dropped for a frame rate of 30 fps.

Regarding claims 2-6, they depend from claim 1 and therefore contain allowable subject matter for the same reasons as stated above (see claim 1).

Claims 8-12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8 and 14, Hu fails to disclose that not a single frame is dropped.  Specifically, fig. 4 of Hu shows that frame-to-frame latency is still 33ms which would mean that a single frame is dropped for a frame rate of 30 fps.

Regarding claims 9 and 15, Hu fails to disclose that frame-to-frame resolution reconfiguration latency is fully hidden from any application receiving the streaming of the vision data stream.



Regarding claims 11 and 17, Hu fails to disclose prohibiting reconfiguration of the image sensor while a capture thread is actively capturing frames from the image sensor.

Regarding claims 12 and 18, they depend from one of claims 11 and 17 and therefore contain allowable subject matter for the same reasons as stated above (see claims 11 and 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        10/23/2021